In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered October 10, 1963, which, without a hearing, denied his application to vacate a judgment of the former County Court, Kings County, rendered March 19, 1952, convicting him of robbery in the second degree (unarmed), upon a plea of guilty, and imposing sentence upon him as a second felony offender. The order was previously affirmed by this court (People v. Bell, 22 A D 2d 854), but thereafter, on March 22, 1965 this court vacated the order of affirmance, granted reargument and assigned counsel for defendant for such reargument; and reargument has been had. Upon reargument, order affirmed. No opinion. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.